


    
PLANTRONICS, INC.
TRANSITION AGREEMENT
This Transition Agreement (“Transition Agreement”) is made by and between
Barbara Scherer (“Executive”) and Plantronics, Inc. (the “Company”) collectively
referred to as the “Parties,” as of February 27, 2012 (the “Transition Period
Commencement Date”):
RECITALS
WHEREAS, Executive is employed by the Company as Senior Vice President, Finance
& Administration and Chief Financial Officer pursuant to the terms of an
employment agreement between Executive and the Company dated March 1997 and a
Change of Control Severance Agreement between Executive and the Company dated on
or about January 26, 2009;
WHEREAS, Executive will be stepping down from her role as Senior Vice President,
Finance & Administration and Chief Financial Officer effective upon her
successor commencing employment with the Company (the date on which her
successor commences employment with the Company referred to as the “Successor
Commencement Date”);
WHEREAS, the Company desires to have Executive remain employed following the
hiring of her successor to help her successor transition into Executive's role;
WHEREAS, if Executive remains employed with the Company through the date that is
four (4) weeks following the date her successor is hired (the “Expected
Termination Date”), then Executive will be entitled to the severance benefits
set forth in Section 2 below, subject to Executive executing and not revoking
the Supplemental Separation Agreement attached hereto as Exhibit A, in
accordance with the terms below; and
WHEREAS, the Parties, and each of them, wish to set forth the terms of
Executive's continued employment through her separation from the Company and to
resolve any and all disputes, claims, complaints, grievances, charges, actions,
petitions and demands that Executive may have against the Company as defined
herein.


NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:


COVENANTS


1.Transition; Termination Date; Employment Status; Acknowledgements.


(a)Transition. From the Transition Period Commencement Date through the Actual
Termination Date (the “Transition Period”), the Parties agree that Executive
will continue to be employed pursuant to the current terms of her employment, as
amended by this Transition Agreement. Prior to the Successor Commencement Date,
Executive will continue in her role as Senior Vice President, Finance &
Administration and Chief Financial Officer on a full-time basis, reporting to
Ken Kannappan, President and Chief Executive Officer. On the Successor
Commencement Date, Executive agrees to resign from all officer positions she
then holds with the Company. Following the Successor Commencement Date and
during the remainder of the Transition Period, Executive shall engage in
activities relating to the transition of her duties as Senior Vice President,
Finance & Administration and Chief Financial Officer to her successor, reporting
to Ken Kannappan, President and Chief Executive Officer.


(b)Termination Date. Executive's termination date will occur on the Expected
Termination Date, or earlier as provided in Section 1(c) (the date of
Executive's actual termination of employment with the Company, the “Actual
Termination Date”).


(c)Employment Status. Executive is free to terminate her employment at any time
prior to the Expected Termination Date, for any reason or for no reason.
Similarly, the Company is free to terminate Executive's employment at any time
prior to the Expected Termination Date, for any reason or for no reason. As
described in Section 2, Executive may be entitled to severance benefits
depending on the circumstances of Executive's termination of employment with the
Company.




--------------------------------------------------------------------------------






2.Severance. If Executive remains employed with the Company through the Expected
Termination Date, or, if prior to the Expected Termination Date, Executive's
employment with the Company is terminated by the Company other than for Cause or
as a result of Executive's death or Disability, then, subject to Executive
executing and not revoking the Supplemental Separation Agreement, which must
become effective and irrevocable no later than the sixtieth (60th) day following
the Actual Termination Date (the “Supplemental Release Deadline”), Executive
will receive the following:


(a)A lump sum payment of $375,000, less applicable withholdings, payable within
fifteen (15) calendar days following the effective date of the Supplemental
Release Agreement;


(b)If bonus amounts pursuant to the Company's 2012 Executive Incentive Plan have
yet to be paid as of the Actual Termination Date, a lump sum payment, less
applicable withholdings, equal to the bonus Executive would have otherwise
received assuming she remained employed through the end of the Company's 2012
fiscal year, which will be paid at the same time as bonuses are paid to other
senior executives of the Company, but in no event prior to the date of the
Supplemental Release Agreement becomes effective and irrevocable. For purposes
of this calculation, the Compensation Committee may not exercise negative
discretion to reduce Executive's bonus, which will be determined solely on
actual achievement against objectively determinable, pre-established performance
objectives;


(c)If the Successor Commencement Date occurs subsequent to March 31, 2012, a pro
rata portion of Executive's annual bonus applicable for the Company's 2013
fiscal year based on an annual target bonus opportunity of $243,750 and bonus
pool funding levels (but in no event to exceed 100% of funding levels)
determined by achievement of corporate goals as of the Successor Commencement
Date, as reasonably estimated by the Company in good faith (the “Estimated
Annual Bonus”). The actual amount to be paid to Executive will be determined by
multiplying (x) the Estimated Annual Bonus by (y) a fraction, the numerator of
which is the number of days that have passed since the commencement of the 2013
fiscal year through the Successor Commencement Date and the denominator of which
is 365, payable within fifteen (15) calendar days following the effective date
of the Supplemental Release Agreement.


(d)Executive's outstanding equity awards will vest as to the number of shares
subject to such awards that would have otherwise vested through the Actual
Termination Date as if the equity awards were vesting on the monthly anniversary
of the vesting commencement date applicable to each such award as to a pro-rata
number of shares based on the length of the term of the original vesting
schedule, less the number of shares subject to such awards that have previously
vested pursuant to the awards' respective original vesting schedules.


By way of example only, if Executive had been granted an award of 4,800 shares
of restricted stock on January 1, 2010, which vested as to 1,200 shares on
January 1 of 2011, 2012, 2013 and 2014, respectively, then assuming the Actual
Termination Date is June 1, 2012, then, subject to the other terms and
conditions of this Agreement, the restricted stock award would vest as to an
additional 500 shares (that is, the restricted stock award will be considered to
have vested as to 100 shares on the first day of each calendar month following
the vesting commencement date applicable to such award).


(e)The Company will provide Executive a lump sum payment, within fifteen (15)
calendar days following the effective date of the Supplemental Separation
Agreement, in an amount equal to 150% of: (A) the monthly premium that Executive
would be required to pay to continue Executive's group plan coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) at
the rates in effect on the date of the Actual Termination Date, multiplied by
(B) twelve (12), which payment will be made regardless of whether Executive
elects COBRA continuation coverage.


(f)Executive will be eligible to receive Company-paid Exec-U-Care benefits
through the one-year anniversary of the Actual Termination Date, in accordance
with the terms of the Exec-U-Care plan, and subject to continued tax-qualified
status of the Exec-U-Care plan. Executive agrees and acknowledges that if
continued participation of Executive in the Exec-U-Care plan would result in the
plan being disqualified for favorable tax treatment, as determined by the
Company in its sole discretion, that Executive will not be permitted to continue
participation in the plan will receive no consideration whatsoever as a result
of not being permitted to continue participation in the plan.


(g)If the Supplemental Separation Agreement does not become effective and
irrevocable by the Supplemental Release Deadline, Executive will forfeit any
right to severance payments or benefits under this Transition Agreement. In no
event will severance payments or benefits be paid or provided until the
Supplemental Separation Agreement actually becomes effective and irrevocable.
Any severance payments that would have been made to Executive prior to the
Supplemental Separation Agreement becoming effective and irrevocable will be
paid to Executive no later than the first Company payroll date on or following
the Supplemental Release Deadline and the remaining payments will be made as
provided in this Transition Agreement.






--------------------------------------------------------------------------------




(h)For avoidance of doubt, if Executive resigns from or otherwise voluntarily
terminates her employment with the Company for any reason prior to the Expected
Termination Date, she will not be entitled to any severance payments pursuant to
this Section 2 or otherwise.


(i)For purposes of this Transition Agreement, “Cause” will mean Executive's
termination only upon: (i) Executive's willful failure, after receipt of at
least one written warning, (A) to comply with the Company's policies and
practices applicable to the Company's employees in similar job positions or to
the Company's employees generally or (B) to follow the reasonable instructions
of Executive's supervisor; (ii) Executive's engaging in willful misconduct which
is demonstrably and materially injurious to the Company; (iii) Executive's
committing a felony, an act of fraud against, or the misappropriation of
property belonging to the Company; or (iv) Executive's breaching in any material
respect the terms of this Transition Agreement or the Employee Patent, Secrecy
and Invention Agreement between Executive and the Company.


(j)For purposes of this Transition Agreement, “Disability” will mean that
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. Termination resulting from Disability may only be
effected after at least thirty (30) days' written notice by the Company of its
intention to terminate Executive's employment. In the event that Executive
resumes the performance of substantially all of her duties hereunder before the
termination of her employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.


3.Salary & Other Compensation Acknowledgements. Executive acknowledges and
represents that the Company has paid Executive all salary, wages, bonuses,
commissions and any and all other compensation and benefits (in cash, equity or
otherwise) due to Executive through the date hereof, except for Executive's
accrued vacation, which will continue to remain outstanding and will be paid
upon the Actual Termination Date, and Executive's outstanding equity awards as
set forth on Exhibit B, which will continue to governed by their applicable
terms (including vesting) following the date hereof. For avoidance of doubt,
nothing in this Section 3 is intended to reduce the payments the Company is
required to pay Executive as provided under Sections 1 through 2 of this
Agreement.


4.Release of Claims. Executive hereby fully, forever, irrevocably and
unconditionally releases and discharges the Company, its current and former
officers, directors, stockholders, corporate affiliates, subsidiaries, insurers,
parent companies, successors and assigns, agents and employees (each in their
individual and corporate capacities) (hereinafter the “Released Parties”) from
any and all claims, charges, complaints, demands, causes of action, liabilities,
and expenses (including attorneys' fees and costs), of every kind and nature
that Executive ever had or now has against the Released Parties, including, but
not limited to, all employment discrimination claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the California Fair Employment and
Housing Act, Cal. Gov't Code § 12900 et seq., the California Family Rights Act,
Cal. Gov't Code § 12945.2 and § 19702.3, the California Equal Pay Law, Cal.
Labor Code § 1197.5 et seq., the California Unruh Civil Rights Act, Cal. Civil
Code § 51 et seq. and the California Family and Medical Leave Law, Cal. Labor
Code §§ 233, 7291.16 and 7291.2, all as amended, and all claims arising out of
the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. and the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all
as amended, and all common law claims including, but not limited to, actions in
tort, defamation and breach of contract, including, but not limited to, any
claim or damage arising out of Executive's employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above, and claims for wrongful discharge, breach of contract, breach of the
covenant of good faith and fair dealing, violation of public policy, defamation,
fraud, personal injury, and emotional distress; provided, however, that nothing
in Transition Agreement prevents Executive from bringing any claims relating to
the validity of this Transition Agreement, or from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that Executive acknowledges that she may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding) or from bringing any rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the
date this Transition Agreement is signed. The only exceptions to this release
are any claim(s) Executive may have for:


(a)
unemployment benefits pursuant to the terms of applicable law (to the extent
available to Executive under applicable law);



(b)
workers' compensation insurance benefits pursuant to Division 4 of the
California Labor Code or a comparable and applicable state law, under the terms
of any worker's compensation insurance policy or fund of the Company (for which
Executive represents that she has reported all work-related injuries, if any,
that Executive has suffered or sustained during her employment with the Company;





--------------------------------------------------------------------------------






(c)
continued participation in certain of the Company's group health benefit plans
pursuant to the terms and conditions of the federal law known as “COBRA,” if
applicable, and/or any applicable state law counterpart to COBRA;



(d)
any benefit entitlements vested as of the Actual Termination Date, pursuant to
written terms of any applicable employee benefit plan sponsored by the Company;



(e)
indemnification protection under the Company's Articles of Incorporation or
Bylaws, pursuant to contract or applicable law; and



(f)
any claims that, as a matter of applicable law, are not waivable.



5.Waiver of Unknown Claims. Executive understands and agrees that the claims
released in Section 3 above include not only claims presently known to
Executive, but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the released claims
as described in Section 3. Executive understands that she may hereafter discover
facts different from what she now believes to be true, which if known, could
have materially affected this Transition Agreement, but Executive nevertheless
waives any claims or rights based on different or additional facts. Executive
knowingly and voluntarily waives any and all rights or benefits that she may now
have, or in the future may have, under the terms of Section 1542 of the Civil
Code of the State of California, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
6.Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms her obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of her
employment with the Company, as stated more fully in the Employee Patent,
Secrecy and Invention Agreement dated April 29, 1997 (“Confidentiality
Agreement”), which remains in full force and effect. Executive affirms her
obligation to keep all Company Information confidential and not to disclose it
to any third party in the future. The Confidentiality Agreement is incorporated
herein by this reference, and Executive agrees to continue to be bound by the
terms of that Confidentiality Agreement.


7.Acknowledgments and Right to Revoke. Executive acknowledges that she has been
given twenty-one (21) days after receipt of this Transition Agreement to
consider this Transition Agreement. By signing this Transition Agreement,
Executive acknowledges that she was offered a period of at least twenty-one (21)
days to consider the terms of this Transition Agreement but, to the extent not
taken, Executive chooses to waive this consideration period. If Executive does
not accept this Transition Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Transition Agreement. Executive represents and agrees that she fully understands
her right to discuss all aspects of this Transition Agreement with her private
attorney, that she has availed herself of this right, that she has carefully
read and fully understands all of the provisions of this Transition Agreement,
and that she is voluntarily entering into this Transition Agreement. Executive
understands and agrees that the waiver of rights contained in this Transition
Agreement is only an exchange for the consideration specified herein, and that
she would not otherwise be entitled to such consideration. Once Executive has
signed the Transition Agreement, Executive can revoke her acceptance within
seven (7) days by so notifying Pat Wadors, Human Resources, 345 Encinal Street,
Santa Cruz, California 95060. Fax number: 831-426-0136. This Transition
Agreement will become effective on the eighth day following Executive signing it
(the “Effective Date”).


8.Non-Disparagement. Executive understands and agrees that she shall not make
any false, disparaging or derogatory statements to any media outlet, industry
group, financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the Company or any
of its directors, officers, employees, agents or representatives or about the
Company's business affairs and financial condition and the Company shall
instruct the members of the Board and its senior executives to not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding Executive.




--------------------------------------------------------------------------------






9.Amendment. This Transition Agreement shall be binding upon the parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties.


10.Binding Agreement. This Transition Agreement is binding upon and shall inure
to the benefit of the Parties and their respective heirs, executors,
administrators, agents, successors and assigns.


11.Waiver of Rights. No delay or omission by the Company in exercising any right
under this Transition Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.


12.Severability. If any provision in this Transition Agreement is for any reason
held to be unenforceable, it shall not affect the enforceability of the
remaining provisions and the remaining provisions shall be enforced to the
extent permitted by law.


13.Confidentiality. Executive understands and agrees that as a condition for
payment to Executive of the benefits herein described, the terms and contents of
this Transition Agreement, and the contents of the negotiations and discussions
resulting in this Transition Agreement, shall be maintained as confidential by
Executive, her spouse, her attorney or her accountant, and shall not be
disclosed except to the extent required by law or as otherwise agreed to in
writing by the Company.


14.Nature of Agreement. Executive understands and agrees that this Transition
Agreement is not intended, nor should it be construed at any time, to be an
admission of liability or wrongdoing on the part of the Company.


15.Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Transition Agreement, and that Executive fully
understands the meaning and intent of this Transition Agreement. Executive
further states and represents that she has carefully read this Transition
Agreement, understands the contents herein, freely and voluntarily assents to
all of the terms and conditions hereof, and signs her name of her own free act.


16.Applicable Law. This Transition Agreement shall be interpreted and construed
by the laws of the State of California, without regard to conflict of laws
provisions.


17.Attorneys' Fees. In the event of any dispute concerning this Transition
Agreement, the prevailing party will be entitled to recover its attorneys' fees
and costs, in addition to any other relief to which such party may be entitled.


18.Entire Agreement. This Transition Agreement contains and constitutes the
entire understanding and agreement between the Parties with respect to
Executive's severance benefits and the settlement of claims against the Company
and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith. Nothing in this Section, however, shall
modify, cancel or supersede Executive's obligations set forth in Section 6
herein or the documents identified in Section 6.


19.Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Transition Agreement and their interpretation, and any of the
matters released, shall be subject to final and binding arbitration before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes in Santa Cruz County, California. THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. This Section will not prevent either party from seeking
preliminary injunctive relief (or any other provisional remedy) under applicable
law from any court having jurisdiction over their Parties and the subject matter
of their dispute relating to their obligations under this Transition Agreement
or under the Confidentially Agreement before arbitration or while arbitration is
pending.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Transition Agreement on the
respective dates set forth below.
Dated:
February 27, 2012
By
 
 
 
 
Pat Wadors
 
 
 
Senior Vice President Human Resources
 
 
 
 
Dated:
February 27, 2012
By
 
 
 
 
Barbara Scherer, an individual







--------------------------------------------------------------------------------






 
EXHIBIT A
SUPPLEMENTAL SEPARATION AGREEMENT
This Supplemental Separation Agreement (the “Supplemental Separation Agreement”)
is entered into as of _____________________, by and between Plantronics, Inc.
(the “Company”) and Barbara Scherer (“Executive”) (collectively, the “Parties”).
Any terms capitalized and not specifically defined herein shall have the meaning
ascribed to them under the Transition Agreement, dated February 27, 2012 (the
“Transition Agreement”).
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees, including, but not limited to, any
and all claims arising out of or in any way related to Executive's employment
with and services to the Company, including, but not limited to, from the
Effective Date of the Transition Agreement through the Effective Date of this
Supplemental Separation Agreement.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
1.Consideration. The Company agrees to pay Executive, less applicable
withholding, the severance described in Section 2 of the Transition Agreement,
pursuant to the terms and conditions thereof.


2.Acknowledgements and Agreements.


a.Executive acknowledges and represents that the Company will have paid all
salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Executive as of the Effective Date of this Supplemental
Separation Agreement.


b.The Parties agree that Executive will be considered to have vested in the
stock options, restricted stock and any other equity awards through the Actual
Termination Date to the extent provided in Exhibit B to this Supplemental
Separation Agreement and no more. Each of Executive's equity awards shall
continue to be governed by the terms and conditions (including, but not limited
to, with respect to the post-termination exercise period of stock options in the
event of a termination due to Retirement (as defined in the 2003 Stock Plan) as
set forth in Section 3.7(E) of the 2003 Stock Plan) of the applicable Company
equity plan under which the award was granted and applicable equity award
agreement (each an “Equity Award Document”, and together, the “Equity Award
Documents.”)


3.Release of Claims. Executive agrees that the consideration described in
Section 1 hereof represents consideration for both (A) Executive's
acknowledgements and agreements under Section 2 and (B) a release and waiver of
any and all claims against the Company and any of the Releasees relating to her
employment with the Company, including, but not limited to, from the Effective
Date of the Transition Agreement through the Effective Date of this Supplemental
Separation Agreement, as well as any claims under any local ordinance or state
or federal employment law, including laws prohibiting discrimination in
employment on the basis of race, sex, age (in particular, any claim under the
Age Discrimination in Employment Act), disability, national origin, or religion,
as well as any claims for wrongful discharge, breach of contract, attorneys'
fees, costs, or any claims of amounts due for fees, commissions, stock options,
expenses, salary, bonuses, profit sharing or fringe benefits. Executive further
acknowledges and agrees that the terms of Sections 4 and 5 of the Separation
Agreement shall also apply to this Supplemental Separation Agreement and are
hereby incorporated and extended through the Effective Date of this Supplemental
Separation Agreement.


4.Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms her obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of her
employment with the Company, as stated more fully in the Confidentiality
Agreement Executive signed at the beginning of her employment, which remains in
full force and effect. Executive affirms her obligation to keep all Company
Information confidential and not to disclose it to any third party in the
future. The Confidentiality Agreement is incorporated herein by this reference,
and Executive agrees to continue to be bound by the terms of the Confidentiality
Agreement.




--------------------------------------------------------------------------------






5.Return of Company Property. As part of Executive's existing and continuing
obligation to the Company, Executive agrees that Executive has returned to the
Company, all Company Information, including files, records, computer access
codes and instruction manuals, as well as any Company assets or equipment that
Executive has in her possession or under her control. Executive further agrees
not to keep any copies of Company Information. Executive confirms that she has
returned to the Company in good working order all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
access or credit cards, Company identification, Company vehicles and any other
Company-owned property in Executive's possession or control and have left intact
all electronic Company documents, including, but not limited to, those that
Executive developed or helped to develop during her employment. Executive
further confirms that she has cancelled all accounts for her benefit, if any, in
the Company's name, including, but not limited to, credit cards, telephone
charge cards, cellular phone and/or pager accounts and computer accounts.


6.Acknowledgments and Right to Revoke. Executive acknowledges that she has been
given twenty-one (21) days after receipt of this Supplemental Separation
Agreement to consider this Supplemental Separation Agreement. By signing this
Supplemental Separation Agreement, Executive acknowledges that she was offered a
period of at least twenty-one (21) days to consider the terms of this
Supplemental Separation Agreement but, to the extent not taken, Executive choose
to waive this consideration period. If Executive does not accept this
Supplemental Separation Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Supplemental Separation Agreement. Executive represents and agrees that she
fully understands her right to discuss all aspects of this Supplemental
Separation Agreement with her private attorney, that she has availed herself of
this right, that she has carefully read and fully understands all of the
provisions of this Supplemental Separation Agreement, and that she is
voluntarily entering into this Supplemental Separation Agreement. Executive
understands and agrees that the waiver of rights contained in this Supplemental
Separation Agreement is only an exchange for the consideration specified herein,
and that she would not otherwise be entitled to such consideration. Once
Executive has signed the Supplemental Separation Agreement, Executive can revoke
her acceptance within seven (7) days by so notifying Pat Wadors, Human
Resources, 345 Encinal Street, Santa Cruz, California 95060. Fax number:
831-426-0136. This Supplemental Separation Agreement will become effective on
the eighth day following Executive signing it (the “Effective Date”).


7.Entire Agreement. This Supplemental Separation Agreement, the Equity Award
Documents, the Transition Agreement, and the Confidentiality Agreement,
constitute the entire agreement and understanding between the Parties concerning
the subject matter of this Supplemental Separation Agreement and all prior and
contemporaneous representations, understandings, and agreements concerning the
subject matter of this Supplemental Separation Agreement (other than the
Confidentiality Agreement) have been superseded by the terms of this
Supplemental Separation Agreement.
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Supplemental Separation
Agreement on the respective dates set forth below.


Dated:
 
By
 
 
 
 
Pat Wadors
 
 
 
Senior Vice President Human Resources
 
 
 
 
Dated:
 
By
 
 
 
 
Barbara Scherer, an individual

    




--------------------------------------------------------------------------------




EXHIBIT B


Outstanding Equity Awards




